J-A03012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
 EMILY BURNS                                :
                                            :
                     Appellant              :   No. 1249 EDA 2021

          Appeal from the Judgment of Sentence Entered May 24, 2021
             In the Court of Common Pleas of Montgomery County
               Criminal Division at No: CP-46-CR-0007738-2016


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                             FILED JUNE 10, 2022

      Appellant, Emily Burns, appeals from the judgment of sentence entered

May 24, 2021, following the revocation of her probation. Upon review, we

affirm.

      On January 13, 2017, Appellant entered a guilty plea to felony criminal

trespass and was sentenced to a term of imprisonment of time served to 23

months, plus a consecutive term of 3 years’ reporting probation.         The

sentencing court ordered the following conditions of parole and probation:

      “Defendant shall comply with any special conditions of
      probation/parole/state intermediate punishment imposed by the
      Montgomery County Adult Probation/Parole Department or the Pa.
      Board of Probation and Parole.”

      “Defendant shall pay the monthly offender supervision fee.”

      “Testify truthfully against Michael Lilly.”

Sentencing Order, 1/13/17, at 2.
J-A03012-22



       On April 5, 2021, the Montgomery County Probation Department issued

a Notice of Charges listing the following technical violations:

       Violation of condition 2: Your approved residence is listed below
       and may not be changed without the written permission of the
       parole supervision staff.

       Supporting evidence: You moved out of your temporary residence
       . . . in June of 2020. Since then you have stated that you are
       working on finding a new residence. You have also stated that
       you have been staying at different friends[’] houses and hotels
       without providing addresses. As January 11, 2021 your agent
       became unable to get in touch with you by any means.

       Violation of condition 3: Maintain regular contact with the parole
       supervision staff.

       Supporting evidence: You have not provided an address to be
       supervised at and your phone has been disconnected. You have
       not provided any means for you[r] agent of record to be in contact
       with you and have become unavailable for supervision.

Notice of Charges, 4/5/21.

       On May 24, 2021, Appellant waived her right to a Gagnon I1 hearing,

and Appellant proceeded to a Gagnon II hearing. At the Gagnon II hearing,

Appellant stipulated to the above technical violations. The trial court then

revoked Appellant’s probation and sentenced her to a sentence of time served


____________________________________________


1 See Gagnon v. Scarpelli, 411 U.S. 778 (1973). When a probationer is
detained pending a revocation hearing, due process requires a determination
at a pre-revocation hearing, a Gagnon I hearing, that probable cause exists
to believe that a violation has been committed. Commonwealth v. Sims,
770 A.2d 346, 349 (Pa. Super. 2001). Where a finding of probable cause is
made, a second, more comprehensive hearing, a Gagnon II hearing, is
necessary before the court can make a final revocation decision. Id.


                                           -2-
J-A03012-22


to   12   months’     incarceration,     in    accordance   with   the   parties’   joint

recommendation.

       On June 22, 2021, Appellant filed an appeal challenging, under

Commonwealth v. Koger, 255 A.3d 1285 (Pa. Super. 2021)2, the legality of

her sentence and/or the sufficiency of the evidence supporting the revocation

of her probation because the Commonwealth failed to present evidence of the

actual terms and conditions of defendant’s probation . . .; failed to establish

a violation of a specific condition of probation . . .; and failed to establish a

new criminal conviction for defendant.”             See Concise Statement of Errors

Complained of on Appeal, 7/7/21, at 1.3 In its Rule 1925(a) opinion, the trial

court agreed with Appellant’s assessment, suggesting we vacate Appellant’s

sentence.

       Appellant raises the following issues for our review:



____________________________________________


2On April 5, 2022, the Supreme Court of Pennsylvania granted allowance of
appeal from this Court’s panel decision in Koger. The Supreme Court will
address the following issue:

       Did the Superior Court err in expanding this Court’s holding in
       Commonwealth v. Foster, 214 A.3d 1240 (Pa. 2019), and the
       statutory requirements related to probation conditions under 42
       Pa.C.S. § 9754 to not only probation but also parole cases?

Commonwealth v. Koger, 270 WAL 2021 (Pa. 2022).

3 Elsewhere Appellant identifies the sufficiency of the evidence claim as a claim
challenging the validity of the stipulation. Regardless of how it has been
identified, as explained infra, the claim is waived for failure ro raise objections
at the time of the revocation hearing.

                                              -3-
J-A03012-22


      I.    Was the sentence imposed by the [trial court] on May 24,
            2021[,] an illegal sentence since the Commonwealth failed
            to present evidence of the actual terms and conditions of
            [Appellant]’s probation and parole as required by [Koger];
            failed to establish a violation of a specific condition of
            probation as required by Koger; and failed to establish a
            new criminal conviction for [Appellant]?

      II.   Was the evidence at the May 24, 2021 Gagnon II hearing
            insufficient to establish a Gagnon violation since the
            Commonwealth failed to present evidence of the actual
            terms and conditions of [Appellant]’s probation and parole
            as required by [Koger]; failed to establish a violation of a
            specific condition of probation as required by Koger; and
            failed to establish a new criminal conviction for [Appellant]?

Appellant’s Brief at 3.

      In an appeal from a sentence imposed following the revocation of

probation, we may review the validity of the revocation proceedings, the

legality of the sentence, and the discretionary aspects of any new sentence

imposed. Commonwealth v. Cartrette, 83 A.3d 1030 (Pa. Super. 2013)

(en banc). “Revocation of a probation sentence is a matter committed to the

sound discretion of the trial court and that court’s decision will not be disturbed

on appeal in the absence of an error of law or an abuse of discretion.”

Commonwealth v. Giliam, 233 A.3d 863, 866-67 (Pa. Super. 2020) (citation

omitted).

      We first address some preliminary matters. While Appellant refers to

Koger in the questions for our review, the argument section of her brief

makes clear that Appellant’s argument arises under Commonwealth v.




                                       -4-
J-A03012-22


(Darnell) Foster, 214 A.3d 1240 (Pa. 2019), not under Koger. Thus, our

analysis of Appellant’s claim will focus principally on Foster, not Koger.

      We now address the applicability of Foster/Koger to the instant matter.

      In Foster,

      the Supreme Court further clarified that a trial court may revoke
      an order of probation only upon “proof” that the defendant
      violated one of the “specified conditions of the probation.” Id. at
      1250 [emphasis omitted], citing 42 Pa.C.S. § 9771(b). The Court
      explained: “[A] violation of probation does not occur solely
      because a judge believes the probationer’s conduct indicates that
      probation has been ineffective to rehabilitate or to deter against
      antisocial conduct.” Foster, 214 A.3d at 1243.

      In that case, the trial court revoked the defendant’s probation
      based upon photographs on the defendant’s social media accounts
      that “depicted guns, drugs, [and] large amounts of money[.]”
      Foster, 214 A.3d at 1243. The court found that, while the
      photographs did not prove the defendant violated a specific
      condition of his probation, they did evince his “indifference
      regarding his crimes” and “clearly indicate[ ] that probation was
      an ineffective vehicle to accomplish his rehabilitation[.]” Id. at
      1245 (record citation omitted). On appeal, a panel of this Court
      affirmed, relying upon language in Commonwealth v. Infante,
      888 A.2d 783 (Pa. 2005), that a probation violation is established
      if it is “shown that the conduct of the probationer indicates the
      probation has proven to have been an ineffective vehicle to
      accomplish rehabilitation and not sufficient to deter against future
      antisocial conduct.” Foster, 214 A.3d at 1245 (citations omitted).
      However, the Supreme Court reversed our ruling, concluding the
      language in Infante was taken out of context. Foster, 214 A.3d
      at 1251. The Court explained:

            Read in context, it is clear that the effectiveness of
            probation as a rehabilitative tool and as a deterrent to
            antisocial conduct is the lens through which a violation
            is to be viewed. Revocation and resentencing are
            warranted if, in the face of a new criminal act or the
            violation of a condition of probation, the court finds
            that probation is no longer achieving its desired aims
            of rehabilitation and deterring criminal activity. As the

                                      -5-
J-A03012-22


              statute provides (and Infante reflects), a court never
              reaches this question unless there is a violation of a
              specified term of the probation order or the
              probationer commits a new crime.

       Id. (citations omitted and emphases added). Moreover, the Court
       explicitly stated:

              We expressly disapprove of the Superior Court’s
              reliance on this passage from Infante . . . for the
              proposition that revocation of probation is permissible
              in the absence of a finding that the defendant violated
              a specified condition of probation if the VOP court finds
              that probation has been ineffective to rehabilitate or
              to deter against antisocial conduct.

       Id. at 1251 n.14.

Commonwealth v. Gaiski, 2022 WL 165958, at *4-5 (Pa. Super. January

19, 2022).4

       In Koger,

       the defendant received a probationary sentence, following a guilty
       plea to criminal use of a communication facility in connection with
       his possession of child pornography. Koger, 255 A.3d at 1287.
       The trial court advised the defendant of the following “special
       conditions” of his sentence: (1) that he have no contact with any
       victims including those displayed in the images, (2) that he
       undergo a drug and alcohol evaluation and complete any
       recommended treatment, and (3) that he perform 100 hours of
       community service and complete sex offender counseling. Id.
       The court did not provide the defendant with any specific
       conditions of his probation or parole, but rather, noted the rules
       and conditions of his probation and parole “were explained [to
       him] by an adult probation officer immediately following the


____________________________________________


4  See Pa.R.A.P. 126(b) (providing that unpublished non-precedential
memorandum decisions of the Superior Court filed after May 1, 2019 may be
cited for their persuasive value).


                                           -6-
J-A03012-22


     sentencing proceeding.”      Id. at 1290 (citation omitted and
     emphasis added).

     Subsequently, the Commonwealth sought to revoke the
     defendant’s probation and parole after, inter alia, a search of his
     cell phone uncovered “pornographic images of a minor [the
     defendant] has been communicating with via text messages.”
     Koger, 255 A.3d at 1288. Following a hearing, the trial court
     revoked the probationary sentence and imposed a one-to-three-
     year prison term. Id.

     On appeal, this Court reversed the order revoking the defendant’s
     probation and parole, concluding the trial court failed “to
     specifically advise [the defendant] of the conditions of his
     probation and parole at the time of his initial sentencing.” Koger,
     255 A.3d at 1290. We opined:

           Because the trial court did not impose, at the time of
           the [initial] sentencing any specific probation or parole
           conditions, the court could not have found [the
           defendant] “violated one of the ‘specific conditions’ of
           probation [or parole] included in the probation
           order[.]” See Foster, 214 A.3d at 1250. In short, a
           sentencing court may not delegate its statutorily
           proscribed duties to probation and parole offices and
           is required to communicate any conditions of
           probation or parole as a prerequisite to violating any
           such condition.

     Id. at 1291 (footnote omitted). Thus, we vacated the judgment
     of sentence imposed on the probation revocation. Id.

Gaiski, 2022 WL 165958, at *5.

     Here, unlike as in Foster or Koger, Appellant stipulated in open court

that she was made aware of the conditions of probation she was bound to,

and that she violated those conditions. By contrast, in Foster (and Koger)

defendant disputed the existence of those conditions.        Thus, Appellant’s




                                     -7-
J-A03012-22


stipulation is a significant distinguishing fact between the instant matter and

Foster (and Koger) making reliance on those cases inapplicable here.

        Appellant attempts to downplay the relevance of her stipulation by

arguing that the stipulation is meaningless because under Foster (and

Koger), she could not have stipulated to illegal conditions of probation. The

assumption in Appellant’s position is that, under Foster, the trial court’s

failure to impose the conditions of probation in compliance with the statutory

requirements makes the conditions illegal. Appellant misreads Foster and

Koger. Neither Foster nor Kroger found that probation conditions that do

not comply with the requirements of 42 Pa.C.S.A. §§ 9754 and 9771 are

“illegal.”5 The holdings in those cases merely conclude that a court may not



____________________________________________


5   In Foster, our Supreme Court noted:

        We find the language of the pertinent statutory provisions to be
        clear and unambiguous. The law provides a general condition of
        probation – that the defendant lead “a law-abiding life,” i.e., that
        the defendant refrain from committing another crime.
        [42 Pa.C.S.A.] § 9754(b). To insure that general condition is met,
        or to assist the defendant in meeting that general condition, the
        order must also include certain “specific conditions” from the list
        enumerated in section 9754(c). Only upon the violation of any of
        the “specified conditions” in the probation order (general or
        specific) may a court revoke the defendant’s probation.
        [42 Pa.C.S.A.] § 9771(b). In other words, a court may find a
        defendant in violation of probation only if the defendant has
        violated one of the “specific conditions” of probation included in
        the probation order or has committed a new crime. The plain
        language of the statute does not allow for any other result.

Foster, 214 A.3d at 1250.

                                           -8-
J-A03012-22


revoke probation unless a defendant has violated a specific condition of

probation. The failure of a court to attach specific conditions to a probation

order does not render those conditions illegal. If properly ordered as specific

conditions of probation a violation of any of those conditions may form the

basis to revoke probation. The failure to attach specific conditions to a

probation order at sentencing does not render a sentence illegal; the sentence

imposed simply does not have conditions attached to probation. Further, our

review of decisions implicating Foster confirms our assessment that neither

Foster nor Koger requires a finding of illegality of the sentence if the trial

court failed to specifically advise defendant of the conditions of probation at

the initial hearing.

      Appellant also argues that the conditions were illegal because they were

imposed by the Probation Department, not by the trial court.            Appellant

neglects to acknowledge that the probation department has limited authority

to impose specific conditions of supervision distinct from the conditions of

probation,   as   is   the   case   here.     Indeed,   our   Supreme   Court   in

Commonwealth v. Elliott, 50 A.3d 1284 (Pa. 2012) noted that while only

the trial court could set conditions of probation, “the [State Board of Probation

and Parole] and its agents may impose conditions of supervision that are

germane to, elaborate on, or interpret any conditions of probation that are

imposed by the trial court.” Id. at 1292. In other words, the “trial court may

impose conditions of probation in a generalized manner, and the [State Board


                                        -9-
J-A03012-22


of Probation and Parole] or its agents may impose more specific conditions of

supervision, so long as these supervision conditions are in furtherance of the

trial court’s conditions of probation.” Id. As a result, “a probationer may be

detained, arrested, and ‘violated’ for failing to comply with either a condition

of probation or a condition of supervision,” as long as the condition of

supervision does not exceed the [State Board of Probation and Parole]’s

authority to impose it. Id.     6



       The conditions violated here resemble conditions of supervision.     The

conditions at issue here required Appellant to provide the Probation

Department current contact information, which is quintessentially germane to

Appellant’s conditions of probation. If a probation officer does not have a way

of contacting Appellant, supervision cannot be accomplished. Nor could the

probation officer here resolve issues relating to payment of supervision fees

or coordinate Appellant’s testimony against Michael Lilly without current and


____________________________________________


6 Appellant does not address or analyze the statutory authority of county
probation officers or why Elliott’s reasoning is not applicable to county
probation officers. In Commonwealth v. Schmitz, 2021 WL 1592372 (Pa.
Super. April 23, 2021), we noted that given the similarities between the state
and the county statutory schemes, see id. at *5-6, and given Appellant’s
failure to address why Elliott’s reasoning did not apply to county probation
officers, id., we declined to find Elliott not applicable to county probation
officers. Id. In Commonwealth v. Collier, 2021 WL 1291636 (Pa. Super.
April 7, 2021), we similarly noted that appellant’s “argument on the merits of
this issue is deficient in that Appellant fails to articulate any reason why the
Elliot[t] Court’s rationale should not apply with equal force in this case.” Id.
at *3. Here, similarly, we conclude that Elliott’s rationale applies with equal
force in cases involving county probation officers.


                                          - 10 -
J-A03012-22


accurate contact information.7 Because the conditions were properly imposed

and enforced by the Probation Department, we find no merit in Appellant’s

challenge to the legality of her sentence.

        Appellant lastly challenges the sufficiency of the evidence supporting the

revocation of her probation under Foster.

        We review a challenge to the sufficiency of the evidence according to

the following authorities.         Whether the Commonwealth has presented

sufficient evidence to establish that the defendant violated a specific term of

probation is a question of law and we view all evidence in the light most

favorable to the Commonwealth as the verdict winner. Koger, 255 A.3d at

1289.

        Additionally,

        Unlike a criminal trial where the burden is upon the
        Commonwealth to establish all of the requisite elements of the
        offenses charged beyond a reasonable doubt, at a revocation
        hearing the Commonwealth need only prove a violation of
____________________________________________


7   In a similar situation, Collier, supra, we noted that:

        In furtherance of the trial court’s [order prohibiting defendant
        from consuming alcoholic beverages and nonprescription drugs],
        County Probation required regular visits at which Appellant could
        be compelled to submit to urinalysis. We find it obvious that these
        conditions are derivative and in furtherance of the trial court’s
        condition. Indeed, we fail to see how County Probation could
        discharge its obligation to supervise [a]ppellant’s compliance with
        the terms of his probation sentence without imposing regular
        visits and drug tests.

Collier, 2021 WL 1291636, at *3.


                                          - 11 -
J-A03012-22


      probation by a preponderance of the evidence. As our Supreme
      Court has explained, preponderance of the evidence is a more
      likely than not inquiry, supported by the greater weight of the
      evidence; something a reasonable person would accept as
      sufficient to support a decision.

Commonwealth v. Parson, 259 A.3d 1012, 1019 (Pa. Super. 2021) (internal

citations and quotation marks omitted).

      Instantly, Appellant proceeded to stipulate to the existence of the

conditions and their violation at her revocation hearing. The record reflects

that Appellant acknowledged receipt of the notice of charges, waived her

Gagnon I hearing, and proceeded to stipulate to the violations, all while being

represented by counsel. She then was thoroughly colloquied at the hearing

by the trial court.    Appellant’s sufficiency claim fails because Appellant

stipulated to the sufficiency of the facts underlying the violation of her

probation. Appellant cannot now complain that the evidence she stipulated to

was in fact legally insufficient. Commonwealth v. Mitchell, 902 A.2d 430,

460 (Pa. 2006), cert denied, 549 U.S. 1169 (“A stipulation is a declaration

that the fact agreed upon is proven [, and a] valid stipulation must be enforced

according to its terms”);” Commonwealth v. Rizzuto, 777 A.2d 1069 (Pa.

2001):

      A stipulation is a declaration that the fact agreed upon is proven.
      A valid stipulation must be enforced according to its terms. Parties
      may by stipulation resolve questions of fact or limit the issues,
      and, if the stipulations do not affect the jurisdiction of the court or
      the due order of the business and convenience of the court they
      become the law of the case.




                                      - 12 -
J-A03012-22


Id. at 1088 (abrogated on other grounds by Commonwealth v. Freeman,

827 A.2d 385 (Pa.2003)) (internal citations omitted); Commonwealth v.

Bell, 410 A.2d 843, 844 (Pa. Super. 1979) (when a probationer stipulates to

a probation violation, she surrenders “important rights”); Commonwealth v.

Colbert, 383 A.2d 490, 495 (Pa. 1978) (Opinion in Support of Affirmance)

(“Any claim of error regarding the admissibility . . . was waived when the

defense agreed to the stipulation.”).

       Nonetheless, we still will proceed to determine whether Appellant’s

stipulation was knowing, voluntary, and intelligently made and supported by

the record. See, e.g., Bell, supra.8

       The record reflects that Appellant (through her counsel – Appellant

participated in the hearing via video-conference) signed a written probation


____________________________________________


8 In Bell, we noted: “[R]ecognizing that [a defendant] in agreeing not to
contest the alleged [probation] violations [gives] up important rights, . . .
some on the record showing must be made to determine whether a waiver is
voluntary.” Bell, 410 A.2d at 844 (per Hester J., with two judges concurring
in result).

Bell is not binding upon us because it did not command a majority of the
panel, In re C.B., 861 A.2d 287, 297 n.6 (Pa. Super. 2004) (decision that
does not command majority of the votes is non-precedential plurality
decision). Bell however has been cited and relied upon in a other decisions.
See, e.g., Horning, supra; Morales, supra. In Commonwealth v. Holley,
2019 WL 2056672 (Pa. Super. May 8, 2019), a panel of our Court quoted Bell
for the proposition that when probationer stipulates to the violation of
probation we must determine whether the waiver is “voluntarily” entered, but
then it concluded that “[t]he record, however, demonstrates that appellant
knowingly, intelligently, and voluntarily entered into a stipulation.” Id. at *2.
Here, as noted below, Appellant met both standards (“voluntarily” and
“knowingly, intelligently, and voluntarily”).

                                          - 13 -
J-A03012-22


violation stipulation colloquy wherein she acknowledged, among other things,

that at the time of stipulation (i) she was not under the influence of any drugs

or alcohol that would render her incapable of understanding what she was

doing; (ii) she was being treated for a mental illness but “still [felt] that [she

could] understand what [she was doing]”; (iii) she was not under the influence

of any medications or drugs that would affect her ability to understand what

she was doing; (iv) she understood her rights, including her right to a Gagnon

I and a Gagnon II hearing, as well as the Commonwealth’s burden of proving

she violated her probation by a preponderance of the evidence; and (v) she

was entering into the stipulation of her own free will.         Probation/Parole

Stipulation Colloquy, dated 5/19/21, at 1-5.9        At the end of her written

colloquy, Appellant, in executing the document (through her counsel), swore

and affirmed that she “completely read and underst[ood] the [colloquy] that

having done so[, she] stipulate[d] to being in violation of [her] probation.” Id.

at 6.

        During the hearing (Gagnon II/Stipulation), Appellant and her counsel

engaged in the following colloquy:

        Q. Presently under the influence of drugs or alcohol?

        A. No, I’m not.



____________________________________________


9Appellant’s written probation violation stipulation colloquy and the notice of
charges were received into evidence at the Gagnon II/Stipulation Hearing.
See, N.T., Gagnon II/Stipulation Hearing, 5/24/21, at 7.

                                          - 14 -
J-A03012-22


     Q. Anything to prevent you from understanding what’s happening
     here today?

     A. No.

     Q. Do you understand you’re before the [c]ourt today because it
     is alleged you violated the terms of your supervision?

     A. Yes.

     Q. You understand you’re before the [c]ourt today for technical
     violations related to your address and contact with probation?

     A. Yes.

     Q. Do you understand your maximum exposure on each of these
     dockets is three years?

     A. Yes.

     Q. Do you understand the recommended sentence before the
     [c]ourt today is time served to 12 months? So once you walk off
     that 12 months, your supervision will be over.

     A. Understood.

     Q. You and I discussed all your rights. Do you understand all your
     rights as far as the violation hearing is concerned?

     A. Yes, I do.

     ...

     Q. Do you have any questions about what’s happening here?

     A. No, I do not.


N.T., Gagnon II Hearing/Stipulation, 5/24/21, at 5-7.




                                   - 15 -
J-A03012-22


      In light of the foregoing, the trial court found, and we agree, that

Appellant “has knowingly, intelligently and voluntarily stipulated that she is in

violation of her supervision.” Id. at 9.

      Having found no merit to Appellant’s claims challenging the legality of

her sentence and the sufficiency of the evidence supporting the revocation of

her probation, we affirm the judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/10/2022




                                     - 16 -